                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE


ELLEN PHILLIPS,                                       )
                                                      )
               Plaintiff,                             )
                                                      )
v.                                                    )       No. 3:19-CV-69-HBG
                                                      )
WALMART, INC., and WAL-MART STORES                    )
EAST, LP,                                             )
                                                      )
               Defendants.                            )


                                              ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636(c), Rule 73 of the Federal

Rules of Civil Procedure, and the consent of the parties, for all further proceedings, including entry

of judgment [Doc. 14].

       Now before the Court is an Amended Motion to Withdraw as Plaintiff’s Counsel [Doc.

19], filed by Attorney Hugh Ward, Jr. The Motion requests that Attorney Ward and his law firm

be permitted to withdraw from representing Plaintiff in this matter because the attorney-client

relationship is untenable. The Motion states that defense counsel has been advised of the request

to withdraw. Further, the Motion provides Plaintiff’s current address and telephone number, and

Attorney Ward states that he mailed Plaintiff a copy of the Motion on June 25, 2019. Attorney

Ward states that he received a text message from Plaintiff demanding cessation of further

communication.
        Pursuant to Local Rule 83.4, in order to withdraw from a case, an attorney must do the

following:

                        (1) File a motion with the Court requesting permission to
                        withdraw as counsel of record;

                        (2) Include in the motion the current mailing address and
                        telephone number of the client;

                        (3) Unless the motion is signed by both the attorney and the
                        client or a consent to the withdrawal signed by the client is
                        attached to the motion, provide a copy of the motion to the
                        client at least 14 days prior to the date the motion is filed;

                        (4) If a hearing date on the motion is set, certify in writing to
                        the Court that the client was served at least 7 days before the
                        hearing with notice (i) of the date, time, and place of hearing
                        and (ii) that the client as a right to appear and be heard on
                        the motion; and

                        (5) Certify to the Court that the above requirements have
                        been met.

        The Court finds that Attorney Ward’s Motion to Withdraw [Doc. 19] complies with the

Local Rules, and therefore, the same is GRANTED. The Court expects Attorney Ward to provide

copies of any relevant documents to any future counsel for Plaintiff or directly to Plaintiff upon

request. Attorney Ward and his firm, Young Williams & Ward, P.C., are RELIEVED of their

duties as counsel in this case.

        Plaintiff is hereby ADMONISHED that she is DEEMED to be proceeding pro se. Until

she obtains substitute counsel, it is her obligation to stay up to date on the status of this case and

comply with the deadlines set by the Court. Likewise, if she elects to proceed in this case without

an attorney, she is responsible for complying with all deadlines set by the Court and responding to

any requests for relief by other parties, see E.D. Tenn. L.R. 7.1. Plaintiff, like any other party, will

be expected to comply with the Federal Rules of Civil Procedure, the Local Rules, and the Court’s
                                                   2
Orders. The Clerk of Court is DIRECTED to mail a copy of this Memorandum and Order to the

Plaintiff at the address provided in the Motion to Withdraw and to update ECF accordingly.

       IT IS SO ORDERED.

                                            ENTER:



                                            United States Magistrate Judge




                                               3
